Citation Nr: 1435714	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a right shoulder disorder.  

2.  Entitlement to an increased disability rating for service-connected bilateral hearing loss disability. 

3.  Entitlement to service connection for a deviated septum (claimed as breathing problems).  

4.  Entitlement to service connection for a thoracic spine disorder.  

5.  Entitlement to service connection for a lumbar spine disorder.  

6.  Entitlement to service connection for a hip disorder.  

7.  Entitlement to service connection for a left leg neurological disorder.  

8.  Entitlement to service connection for left foot drop.  

9.  Entitlement to service connection for a respiratory disorder to include sinusitis.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 until December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran testified at a personal hearing before the RO.  In August 2013, he testified before the Board at a videoconference hearing convened at the RO.  A transcript of each hearing has been included in the record, and has been reviewed.  

The record in this matter consists of paper and electronic claims files.  New and relevant documentary evidence has been added to the record since March 2011 and May 2012 Statements of the Case (SOCs) and Supplemental SOCs (SSOCs).  The evidence has been reviewed pursuant to the Veteran's June 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In the decision below, the Board will reopen the claim to service connection for a right shoulder disorder.  The underlying issue of service connection, in addition to the service connection claims for thoracic, lumbar, hip, left leg, left foot disorders, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his withdrawal of the claim on appeal to an increased rating for a bilateral hearing loss disability.    

2.  On August 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his withdrawal of the claim on appeal to service connection for a deviated septum (claimed as breathing problems).      

3.  In an unappealed August 1993 rating decision, the RO denied the Veteran's claim to service connection for a right shoulder disorder. 

4.  New evidence received since the August 1993 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a right shoulder disorder and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran, regarding an increased rating for a bilateral hearing loss disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran, regarding a service connection claim for a deviated septum (claimed as breathing problems), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  An August 1993 rating decision by the RO that denied the Veteran's claim to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). 

4.  New and material evidence has been received to reopen the claim of service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On August 29, 2013, during his videoconference hearing before the undersigned and prior to the promulgation of a decision in the appeal, VA received notification from the Veteran of his withdrawal of two claims on appeal - increased rating for a bilateral hearing loss disability and service connection for a deviated septum (also claimed as breathing problems).   

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board of the withdrawal which, in this case, occurred on August 29, 2013.  As the appellant has withdrawn these claims from appeal, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues.  Each is therefore dismissed.

The Claim to Reopen Service Connection

The Veteran claims he incurred a right shoulder disorder during service. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

The Veteran originally claimed service connection for a right shoulder disorder in 1993.  The RO denied his original claim in an August 1993 rating decision, with notification provided in November 1993.  The Veteran did not file a notice of disagreement (NOD) or an appeal with the decision.  As such, the 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In August 2005, the Veteran filed a claim to reopen his claim to service connection for a right shoulder disorder.  In May 2006, the RO denied the Veteran's claim.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final 1993 rating decision consisted of the Veteran's service treatment records (STRs) noting complaints of right shoulder pain to include "shooting" pain through the shoulder into the arm.  The record contained STRs showing that the Veteran injured his head and neck during a surfing accident.  And the record contained a February 1993 VA examination report that noted the right shoulder tendonitis, but which characterized the disorder as inactive.  Based on this evidence, the RO found service connection unwarranted for a right shoulder disorder.  38 C.F.R. § 3.303.  Again, the August 1993 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the August 2005 claim to reopen service connection.  The relevant evidence that has been added to the record consists of private and VA medical treatment records and reports dated through the 1990s, 2000s, and until January 2013, which note complaints of right shoulder pain and contain the diagnosis of tendonitis and strain.  The record consists of lay statements from the Veteran in which he contends that he has had the same shoulder disorder since service.  And finally, since the August 1993 rating decision, the record now contains rating decisions by which the Veteran has been service connected for head and neck injuries - to include neurological manifestations related to a cervical spine disability - due to the documented in-service surfing accident.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the August 1993 rating decision, and November 1993 notification of that decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the lay testimony presented during the Veteran's hearing to be material evidence.  Prior to the August 1993 rating decision, the record lacked detailed lay evidence which elaborated on the theories of service connection presented by the Veteran.  By contrast, in conjunction with the August 2005 claim to reopen, the record now contains extensive lay statements from the Veteran, and from his spouse, which detail the way in which they believe the in-service surfing accident led to his current orthopedic disorders to include the shoulder disorder.  

The Board recognizes that the Veteran and his spouse are lay persons who are not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the Board finds that the new lay evidence tends to prove elements of the claim particularly when considering these statements in light of the STRs which clearly show a surfing injury, and show complaints of shoulder pain.  Moreover, recognition of the Veteran's current cervical spine disorder and arm radiculopathy as related to the surfing accident only serves to add credibility to his claim, particularly in light of his complaint during service of "shooting pain" through his shoulder into his arm.  

Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a right shoulder disorder.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claim has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a right shoulder disorder is reopened. 


ORDER

The appeal regarding an increased rating for a bilateral hearing loss disability is dismissed.

The appeal regarding a service connection claim for a deviated septum (also claimed as breathing problems) is dismissed.

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened; to this extent, the appeal is allowed.


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for thoracic and lumbar spine disorders, a hip disorder, a left leg neurological disorder, left foot drop, the right shoulder disorder, and sinusitis.  

The Veteran asserted during his Board hearing that each of his orthopedic disorders relates in part to the documented surfing accident he had in service.  A February 2012 VA compensation examination report of record addresses the lumbar and left leg neurological disorders, and contains an opinion stating that the disorders were likely unrelated to service.  The opinion is of limited probative value, however, because it is based on the lack of evidence in the STRs of back and left leg complaints.  The Veteran should be provided an opinion which directly addresses the documented surfing accident, and whether the accident relates to the orthopedic disorders subject to this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim to service connection for a respiratory disorder, an October 1973 report of medical examination - conducted four months into the Veteran's active service - notes a diagnosis of rhinitis and its accompanying symptoms.  The Veteran should be provided a VA compensation examination and opinion addressing whether any current respiratory problems relate to the in-service complaints.  Id.      

Moreover, any currently outstanding VA treatment record should be included in the claims file.  The most recent of such records are dated in January 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since January 2013.  

2.  Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner should first determine whether the Veteran has the disorders he claims - thoracic and lumbar spine disorders, a hip disorder, a left leg neurological disorder, foot drop, a right shoulder disorder, and a respiratory disorder.  

If the examiner finds the Veteran with a current disorder, the examiner should then provide an opinion as to whether it is at least as likely as not likely (probability of 50 percent or greater) that the current disorder had its clinical onset during service, or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's lay statements describing the way in which his surfing accident caused him his several disabilities, and STRs noting certain in-service disorders such as right shoulder and rhinitis problems.  

If the examiner finds a particular disorder likely unrelated to service,  the examiner should comment on whether it is at least as likely as not likely that the disorder is due to or caused by, or aggravated by, a service-connected disorder.  

By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

All opinions and conclusions offered should be supported by a full explanation.   

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


